UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended SEPTEMBER30, 2009 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:001-32991 WASHINGTON TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) RHODE ISLAND 05-0404671 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 23 BROAD STREET WESTERLY, RHODE ISLAND (Address of principal executive offices) (Zip Code) (401) 348-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Mark one) Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The number of shares of common stock of the registrant outstanding as of November2, 2009 was 16,042,309. Table of Contents FORM 10-Q WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES For the Quarter Ended September30, 2009 TABLE OF CONTENTS Page Number PART I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets September30, 2009 and December31, 2008 3 Consolidated Statements of Income Three and Nine Months Ended September30, 2009 and 2008 4 Consolidated Statements of Cash Flows Nine Months Ended September30, 2009 and 2008 5 Condensed Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 56 PART II.Other Information Item 1. Legal Proceedings 56 Item 1A. Risk Factors and Factors Affecting Forward-Looking Statements 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 6. Exhibits 57 Signatures 58 Exhibit 10.1Change in Control Agreement with Executive Officer Exhibit 31.1Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (Dollars in thousands, WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES except par value) CONSOLIDATED BALANCE SHEETS (unaudited) September30, December31, Assets: Cash and noninterest-bearing balances due from banks $ $ Interest-bearing balances due from banks Federal funds sold and securities purchased under resale agreements – Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $716,406 in 2009 and $869,433 in 2008 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Property acquired through foreclosure or repossession, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Dividends payable Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Accrued expenses and other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,045,829 shares in 2009 and 16,018,868 shares in 2008 Paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost; 19,185 shares in 2009 and 84,191 shares in 2008 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars and shares in thousands, CONSOLIDATED STATEMENTS OF INCOME (unaudited) except per share amounts) Three Months Nine Months Periods ended September30, Interest income: Interest and fees on loans $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 63 Other interest income 13 39 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities – – Net unrealized gains (losses) on interest rate swaps 92 ) Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities ) Portion of loss recognized in other comprehensive income (before taxes) – – Net impairment losses recognized in earnings ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs Outsourced services Legal, audit and professional fees FDIC deposit insurance costs Advertising and promotion Amortization of intangibles Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Per share information: Basic earnings per share $ Diluted earnings per share $ Cash dividends declared per share $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -4- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine months ended September30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of premium and discount Net amortization of intangibles Share-based compensation Earnings from bank-owned life insurance ) ) Net gains on loan sales and commissions on loans originated for others ) ) Net realized gains on securities ) ) Net impairment losses recognized in earnings Net unrealized gains on interest rate swap contracts ) ) Proceeds from sales of loans Loans originated for sale ) ) Decrease in accrued interest receivable, excluding purchased interest Increase in other assets ) ) Increase (decrease) in accrued expenses and other liabilities ) Other, net 1 (6 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of: Mortgage-backed securities available for sale – ) Other investment securities available for sale ) ) Proceeds from sale of: Mortgage-backed securities available for sale – Other investment securities available for sale – Maturities and principal payments of: Mortgage-backed securities available for sale Other investment securities available for sale Purchase of Federal Home Loan Bank stock – ) Net increase in loans ) ) Proceeds from sale of portfolio loans – Purchases of loans, including purchased interest ) ) Proceeds from the sale of property acquired through foreclosure or repossession – Proceeds from the sale of premises and equipment, net of selling costs – Purchases of premises and equipment ) ) Equity investment in capital trusts – ) Payment of deferred acquisition obligation ) ) Net cash provided by (used in) investing activities ) The accompanying notes are an integral part of these unaudited consolidated financial statements. -5- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Dollars in thousands) CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Nine months ended September30, Cash flows from financing activities: Net increase in deposits $ $ Net (decrease) increase in other borrowings, excluding deferred acquisition obligation ) Proceeds from Federal Home Loan Bank advances Repayment of Federal Home Loan Bank advances ) ) Issuance of treasury stock, including deferred compensation plan activity 52 43 Net proceeds from the issuance of common stock under dividend reinvestment plan Net proceeds from the exercise of stock options and issuance of other compensation-related equity instruments Tax benefit from stock option exercises and issuance of other compensation-related equity instruments Proceeds from the issuance of junior subordinated debentures – Cash dividends paid ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash Investing and Financing Activities: Loans charged off $ $ Loans transferred to other real estate owned Securities proceeds due from broker – Reclassification of other-than-temporary impairment charge effective January 1, 2009 (see Note4) – Supplemental Disclosures: Interest payments Income tax payments The accompanying notes are an integral part of these unaudited consolidated financial statements. -6- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS General Washington Trust Bancorp, Inc. (the “Bancorp”) is a publicly-owned and registered bank holding company that has elected financial holding company status.The Bancorp owns all of the outstanding common stock of The Washington Trust Company (the “Bank”), a Rhode Island chartered commercial bank founded in 1800.Through its subsidiaries, the Bancorp offers a complete product line of financial services including commercial, residential and consumer lending, retail and commercial deposit products, and wealth management services through its offices in Rhode Island, Massachusetts and southeastern Connecticut, ATMs, and its Internet web site (www.washtrust.com). (1) Basis of Presentation The consolidated financial statements include the accounts of the Bancorp and its subsidiaries (collectively, the “Corporation” or “Washington Trust”).All significant intercompany transactions have been eliminated.Certain prior period amounts have been reclassified to conform to the current period’s classification.Such reclassifications have no effect on previously reported net income or shareholders’ equity. The accounting and reporting policies of the Corporation conform to U.S. generally accepted accounting principles (“GAAP”) and to general practices of the banking industry.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to change are the determination of the allowance for loan losses and the review of goodwill, other intangible assets and investments for impairment.The current economic environment has increased the degree of uncertainty inherent in such estimates and assumptions. In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) and disclosures necessary to present fairly the Corporation’s financial position as of September30, 2009 and December31, 2008, respectively, and the results of operations and cash flows for the interim periods presented.Interim results are not necessarily reflective of the results of the entire year.The unaudited consolidated financial statements of the Corporation presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and note disclosures required by GAAP.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December31, 2008.The Corporation has evaluated subsequent events through the filing date of this quarterly report. (2) Recently Issued Accounting Pronouncements In June 2009, the FASB issued SFAS No.168, “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles – a replacement of FASB Statement No. 162” (“SFAS No.168”).The FASB Accounting Standards Codification™ (“Codification” or “ASC”) was effective for financial statements issued for interim and annual periods ending after September15, 2009.On the effective date, the Codification became the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities and replaced all then-existing non-SEC accounting and reporting standards.Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.All other nongrandfathered non-SEC accounting literature not included in the Codification became nonauthoritative. ASC 260, “Earnings Per Share,” incorporates former FASB Staff Position No. Emerging Issues Task Force03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” which required unvested share-based payments that contain nonforfeitable rights and dividends or dividend equivalents to be treated as participating securities and be included in the calculation of Earnings Per Share (“EPS”) pursuant to the two-class method.The January1, 2009 adoption of these provisions of ASC 260 did not have a material impact on the Corporation’s financial position or results of operations. -7- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS ASC 855, “Subsequent Events,” (formerly SFAS No.165, “Subsequent Events”) was issued in May 2009 and was effective for interim and annual financial periods ending after June15, 2009.ASC 855 established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.In particular, ASC 855 set forth: (1) the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (2) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements and (3) the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.The adoption of ASC 855 did not have a material impact on the Corporation’s financial position or results of operations. ASC 860, “Transfers and Servicing,” incorporates former SFAS No.166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No.140” which was issued in June 2009 and will be effective for interim and annual periods beginning after January1, 2010.These pending provisions of ASC 860 will require more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to the transferred financial assets.The concept of a “qualifying special-purpose entity” is eliminated under these pending provisions of ASC 860, which also changes the requirements for derecognizing financial assets and requires additional disclosures.The Corporation is currently evaluating the impact of adopting these provisions of ASC 260 on its consolidated financial statements. ASC 810, “Consolidations,” incorporates former SFAS No.167, “Amendments to FASB Interpretation No.46(R)” which was issued in June 2009 and will be effective for interim and annual periods beginning after January1, 2010.These pending provisions of ASC 810 revise former FASB Interpretation No.46 (revised December 2003), “Consolidation of Variable Interest Entities,” and changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) and therefore should be consolidated. Consolidation of variable interest entities would be based on the target entity’s purpose and design as well as the reporting entity’s ability to direct the target’s activities, among other criteria.The Corporation is currently evaluating the impact of adopting these pending provisions of ASC 810 on its consolidated financial statements. (3) Federal Home Loan Bank Stock The Corporation is required to maintain a level of investment in Federal Home Loan Bank of Boston (“FHLB”) stock based on the level of its FHLB advances.As of September30, 2009 and December31, 2008, the Corporation’s investment in FHLB stock totaled $42.0million.At September30, 2009, the Corporation’s investment in FHLB stock exceeded its required investment by $8million.No market exists for shares of the FHLB.FHLB stock may be redeemed at par value five years following termination of FHLB membership, subject to limitations which may be imposed by the FHLB or its regulator, the Federal Housing Finance Board, to maintain capital adequacy of the FHLB.While the Corporation currently has no intentions to terminate its FHLB membership, the ability to redeem its investment in FHLB stock is subject to the conditions imposed by the FHLB.On April10, 2009, the FHLB reiterated to its members that it is focusing on preserving capital in response to ongoing market volatility including the suspension of its quarterly dividend and the extension of a moratorium on excess stock repurchases. On August12, 2009, the FHLB filed its Form 10-Q with the SEC, for the quarterly period ended June30, 2009.The FHLB reported a net loss of $4.2million and $87.6million for the three and six months ended June30, 2009, respectively. This compared to net income of $52.5million and $108.6million for the same periods in 2008.On October29, 2009, the FHLB released its third quarter results to its members.The FHLB reported a net loss of $105.4million for the third quarter of 2009, compared to net income of $49.7million for the same period in 2008.Additionally, it reported total capital of $2.6billion at September30, 2009, compared to $3.4billion at December31, 2008.These results reflected the impact on earnings and accumulated other comprehensive loss of fair value declines associated with securities deemed to be other-than-temporarily impaired.Despite these negative trends, the FHLB exceeded the regulatory capital requirements promulgated by the Federal Home Loan Banks Act and the Federal Housing Financing Agency.The FHLB has the capacity to issue additional debt if necessary to raise cash.If needed, the FHLB also has the ability to secure funding available to government-sponsored entities (“GSEs”) through the U.S. Treasury.Based on the capital adequacy and the liquidity position of the FHLB, management believes there is no impairment related to the carrying amount of the Corporation’s FHLB stock as of September30, 2009.Further deterioration of the FHLB’s capital levels may require the Corporation to deem its restricted investment in FHLB -8- Table of Contents WASHINGTON TRUST BANCORP, INC. AND SUBSIDIARIES (Continued) CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS stock to be other-than-temporarily impaired. If evidence of impairment exists in the future, the FHLB stock would reflect fair value using either observable or unobservable inputs. (4) Securities
